Shaw, C. J.
Upon the case reported, the court are of opinion that the decree of divorce, obtained by the wife in Rhode Island, was not valid and binding upon the husband, and cannot be held in this commonwealth to have dissolved the bond of matrimony, so as to bar the libellant from having a decree of divorce, under the laws of this commonwealth, for a cause recognized as a good cause of divorce by our own laws. It appears that, for a year previous to the desertion, the parties had their domicil and lived together in this state, having been married here; that the wife left the home of her husband without justifiable cause, which rendered her departure a desertion and- elopement; that the parties had no domicil in Rhode Island; that within a few months after going into that state, she commenced proceedings to obtain a divorce a vinculo, for a cause which could not have occurred in that state, and which would not have been a cause of divorce a vinculo by our law; and without any appearance of, or effectual service upon, the husband, obtained a decree.
' Even before the revised statutes, upon general principles of justice and policy, such a decree would not have been held valid, but void, partly on the ground that it was a proceeding in *369fraud of our law, and partly because the court of the foreign state could have no jurisdiction of the subject matter and of both of the parties.
Such was the principle declared by this court in Barber v. Root, 10 Mass. 260. The decree was held to be valid in that case, because husband and wife had removed together to Vermont, and taken up their domicil there, and so subjected themselves to the operation of the laws, and the jurisdiction of the courts of that state. In Hanover v. Turner, 14 Mass. 227, where the wife had not submitted herself to the jurisdiction of the courts of Vermont, such a decree was declared void. A similar principle, we believe, governed the case of Harteau v. Harteau, 14 Pick. 181. These cases preceded the revised statutes, which went into operation on the 1st of May 1836.
By the Rev. Sts. c. 76, § 39, it is enacted, that “ when any inhabitant of this state shall go into any other state or country, in order to obtain a divorce for any cause which had occurred here, and whilst the parties resided here, or for any cause which would not authorize a divorce by the laws of this state, a divorce so obtained shall be of no force or effect in this state.”
We are of opinion that the case is within this statute. The term “ in order to obtain a divorce,” is not quite so limited to a case of actual intent and purpose, as if the phrase had been “for the purpose of obtaining a divorce.” The going into Rhode Island was one step towards obtaining such decree, because without so going no suit could have been instituted by her there. She did in fact institute such suit, and obtain such decree, to the accomplishing of which her removal into Rhode Island was a necessary step. But without relying much upon this, we think, taking into consideration the short time which elapsed after going into Rhode Island, after deserting her husband, before she commenced her proceedings for a divorce, possibly at the first term of the supreme court of that state, the evidence would warrant the fair inference of fact that she went with the intent to apply for a divorce, so that such was one of her purposes when she went into Rhode Island. And when the facts as well as the law are to be tried by the court, we must *370draw the same legal inferences of fact, from the evidence, that a jury would be warranted in drawing, in a case tried by them.
But if not within the statute, for the reasons before given, we are of opinion that the decree in question is void, upon general principles of law.

Decree of divorce a vinculo for the desertion of the wife.